Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 1 of 48 PageID: 868



      IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY
               TRENTON VICINAGE


 The Doris Behr 2012 Irrevocable
 Trust,

                     Plaintiff,           Case No. 3:19-cv-8828-MAS-LHG
 v.

 Johnson & Johnson,

                     Defendant.


 BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS


 Jonathan F. Mitchell*                  Walter S. Zimolong
 Mitchell Law PLLC                      Zimolong LLC
 111 Congress Avenue, Suite 400         P.O. Box 552
 Austin, Texas 78701                    Villanova, Pennsylvania 19085
 (512) 686-3940 (phone)                 (215) 665-0842
 (512) 686-3941 (fax)                   wally@zimolonglaw.com
 jonathan@mitchell.law

 Hal S. Scott*
 Harvard Law School
 1557 Massachusetts Avenue
 Cambridge, Massachusetts 02138
 (617) 495-4590
 hscott@law.harvard.edu

 * admitted pro hac vice                Counsel for Plaintiff
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 2 of 48 PageID: 869



                                       TABLE OF CONTENTS
 Table of contents ...................................................................................................... i
 Table of authorities ................................................................................................ iii
     I. The trust’s proposal will not cause Johnson & Johnson to violate the
        law of New Jersey ........................................................................................... 1
          A. The New Jersey Business Corporation Act allows bylaws to regulate
             any matter related to a corporation’s “affairs,” its “business,” or
             the “rights or power of its shareholders” ................................................. 1
               1. The proposed shareholder-arbitration bylaw is authorized by
                  section 14A:3-1(1)(k) because it regulates “the affairs of the
                  corporation” ........................................................................................2
               2. The proposed shareholder-arbitration bylaw is authorized by
                  section 14A:2-9(4) because it relates to “the business of the
                  corporation” ........................................................................................ 3
               3. The proposed shareholder-arbitration bylaw is authorized by
                  section 14A:2-9(4) because it relates to “the conduct of”
                  Johnson & Johnson’s “affairs” ............................................................4
               4. The proposed shareholder-arbitration bylaw is authorized by
                  section 14a:2-9(4) because it relates to “the rights or power” of
                  Johnson & Johnson, its shareholders, its directors, and its officers ........4
          B. Johnson & Johnson fails to identify any New Jersey statute, court
             decision, or judicial doctrine that prohibits corporations from
             adopting shareholder-arbitration bylaws ................................................... 6
               1. Johnson & Johnson fails to identify any New Jersey statute that
                  prohibits corporations from adopting shareholder-arbitration
                  bylaws................................................................................................... 7
               2. Johnson & Johnson fails to identify any New Jersey court
                  decision or judicial doctrine that prohibits corporations from
                  adopting shareholder-arbitration bylaws ............................................ 13
               3. Nothing in the law of New Jersey indicates that the proposed
                  shareholder-arbitration bylaw regulates “external” rather than
                  “internal” matters ............................................................................. 17




 brief in opposition to the defendant’s motion to dismiss                                                        Page i of v
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 3 of 48 PageID: 870



     II. Johnson & Johnson cannot manufacture a prohibition in New Jersey law
         by relying on the Delaware Chancery Court’s decision in Sciabacucchi ........ 18
          A. Johnson & Johnson, as a New Jersey Corporation, is not “subject”
             to Delaware Statutes or judicial decisions ............................................... 18
          B. Nothing in Delaware Law would prevent Johnson & Johnson from
             adopting the proposed shareholder-arbitration bylaw .............................22
     III. The Federal Arbitration Act will preempt any state law that prevents
          courts from enforcing the proposed shareholder-arbitration bylaw ..............28
     IV.The state Attorney General’s edicts are not entitled to deference ............... 34
     V. The trust’s proposal will not cause Johnson & Johnson to violate federal
        law ................................................................................................................ 37
     VI.The trust has standing ..................................................................................40
 Conclusion ............................................................................................................ 40
 Certificate of service .............................................................................................. 42




 brief in opposition to the defendant’s motion to dismiss                                                         Page ii of v
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 4 of 48 PageID: 871



                                   TABLE OF AUTHORITIES
 Cases
 Airgas, Inc. v. Air Prods. and Chems., Inc., 8 A.3d 1182 (Del. 2010) .........................29
 Asarco Inc. v. Court, 611 F. Supp. 468 (D.N.J. 1985) ............................................... 19
 AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) ................................. passim
 ATP Tour, Inc. v. Deutscher Tennis Bund, 91 A.3d 554 (Del. 2014) ............. 24, 25, 27
 Balsamides v. Protameen Chemicals, Inc., 734 A.2d 721 (N.J. 1999).......................... 19
 Blair v. Scott Specialty Gases, 283 F.3d 595 (3d Cir. 2002) ......................................29
 Boilermakers Local 154 Ret. Fund v. Chevron Corp.,
   73 A.3d 934 (Del. Ch. 2013) .................................................................... 20, 22, 23
 Brown v. Brown, 731 A.2d 1212 (N.J. Super. 1999) .................................................. 19
 Casey v. Brennan, 780 A.2d 553 (N.J. Super. 2001) ................................................ 19
 Centaur Partners, IV v. Nat’l Intergroup, Inc., 582 A.2d 923 (Del. 1990) ................29
 Corvex Management LP v. CommonWealth REIT, No. 24-C-13-001111,
   2013 WL 1915769 (Cir. Ct. Balt. City May 8, 2013) ............................................30
 Delaware County Employees Retirement Fund v. Portnoy,
   No. 13-10405-DJC, 2014 WL 1271528 (D. Mass. Mar. 26, 2014) .......................30
 Edgar v. MITE Corp., 457 U.S. 624 (1982).............................................................. 13
 Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) ........................................... 21, 38
 Fagin v. Gilmartin, 432 F.3d 276 (3d Cir. 2005) ............................................... 14, 19
 Francis v. United Jersey Bank, 432 A.2d 814 (N.J. 1981) ........................................ 20
 Gen. Elec. Co. by Levit v. Cathcart, 980 F.2d 927 (3d Cir. 1992) .............................. 12
 In re Newark Watershed Conservation & Development Corp., 560 B.R.
    129 (Bankr. D.N.J. 2016) .................................................................................... 19
 In re Wal-Mart Wage & Hour Employment Practices Litigation, 737 F.3d
    1262 (9th Cir. 2013) ............................................................................................ 39
 Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S. Ct. 1421 (2017) ...................... 32
 Kirleis v. Dickie, McCamey & Chilcote, P.C.,
   560 F.3d 156 (3d Cir. 2009) ................................................................................30


 brief in opposition to the defendant’s motion to dismiss                                                  Page iii of v
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 5 of 48 PageID: 872



 Lambert v. Fishermen’s Dock Co-op, Inc., 297 A.2d 566 (N.J. 1972) .............. 14, 15, 16
 Lawson Mardon Wheaton v. Smith, 734 A.2d 738 (N.J. 1999) .................................. 19
 Mayflower Sec. Co. v. Bureau of Sec. in Div. of Consumer Affairs of Dep’t
  of Law & Pub. Safety, 312 A.2d 497 (N.J. 1973) ................................................... 37
 Metromedia, Inc. v. Dir., Div. of Taxation, 478 A.2d 742 (N.J. 1984) ...................... 34
 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
  473 U.S. 614 (1985) ............................................................................................. 37
 Moses H. Cone Hosp. v. Mercury Const. Corp., 460 U.S. 1 (1983) ............................ 28
 NCP Litigation Trust v. KMPG, 945 A.2d 132 (N.J. Super. 2007) ......................... 20
 New Jersey Guild of Hearing Aid Dispensers v. Long,
   384 A.2d 795 (N.J. 1978)............................................................................... 35, 37
 Rent-A-Car, West, Inc. v. Jackson, 561 U.S. 63 (2010) ..............................................6
 Rodriguez de Quijas v. Shearson/American Express, Inc.,
   490 U.S. 477 (1989) ............................................................................................ 38
 Rosenberg v. AT&T Employees Federal Credit Union,
   726 F. Supp. 573 (D.N.J. 1989) ...........................................................................29
 Shaev v. Saper, 320 F.3d 373 (3d Cir. 2003) ............................................................ 12
 Shearson/American Express Inc. v. McMahon, 482 U.S. 220 (1987) ................... 37, 38
 South Jersey Sanitation Co., Inc. v. Applied Underwriters Captive Risk
   Assurance Co., 840 F.3d 138 (3d Cir. 2016) ...........................................................6
 Stenberg v. Carhart, 530 U.S. 914 (2000) .......................................................... 35, 36
 Trinity Wall Street v. Wal-Mart Stores, Inc.,
   792 F.3d 323 (3d Cir. 2015)................................................................................... 1
 Vergopia v. Shaker, 922 A.2d 1238 (N.J. 2007) .......................................................29
 Wilko v. Swan, 346 U.S. 427 (1953) ....................................................................... 38
 Statutes
 9 U.S.C. § 2 ...................................................................................................... 28, 31
 9 U.S.C. § 10 .......................................................................................................... 39
 N.J. Rev. Stat. § 14A:13-22 ..................................................................................... 34



 brief in opposition to the defendant’s motion to dismiss                                                      Page iv of v
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 6 of 48 PageID: 873



 N.J. Stat. Ann. § 14A:3-1(1) ..................................................................................... 2
 N.J. Stat. Ann. § 14A:3-1(1)(k) ................................................................... 2, 3, 8, 35
 Other Authorities
 Frank H. Easterbrook, Plea Bargaining as Compromise, 101 Yale L.J.
   1969 (1992) ......................................................................................................... 39
 Paul Weitzel, The End of Shareholder Litigation: Using Bylaw or Charter
   Amendments to Require Binding Arbitration of Shareholder Disputes,
   2013 BYU L. Rev. 65 ..........................................................................................29
 Rules
 Fed. R. Civ. P. 17(b)(3) .......................................................................................... 40
 Fed. R. Civ. P. 17(c)............................................................................................... 40




 brief in opposition to the defendant’s motion to dismiss                                                      Page v of v
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 7 of 48 PageID: 874




      Federal law compels Johnson & Johnson to include the Trust’s proposal in its

 proxy materials—unless Johnson & Johnson shows that the proposal “would, if im-

 plemented, cause the company to violate any state, federal, or foreign law to which

 it is subject.” 17 C.F.R. § 240.14a-8(i)(2); see also Trinity Wall Street v. Wal-Mart

 Stores, Inc., 792 F.3d 323, 334 (3d Cir. 2015) (“[The company] bears the burden of

 establishing as a matter of law that it properly excluded the proposal under an excep-

 tion to Rule 14a-8.”). Nothing in the motion to dismiss—and nothing in the amicus

 briefs—comes anywhere close to establishing that Johnson & Johnson would violate

 the law of New Jersey (or the law of the United States) if it were to adopt a bylaw
 requiring arbitration of federal securities-law claims.

 I.     The Trust’s Proposal Will Not Cause Johnson &
        Johnson To Violate The Law Of New Jersey
      Johnson & Johnson devotes most of its attention to the law of New Jersey, yet

 the text of the New Jersey Business Corporation Act confers sweeping powers on

 corporations to adopt bylaws—and this statutory language does not remotely suggest

 a prohibition on bylaws that require arbitration of federal securities-law claims.

        A.    The New Jersey Business Corporation Act Allows Bylaws To
              Regulate Any Matter Related To A Corporation’s “Affairs,” Its
              “Business,” Or The “Rights Or Power Of Its Shareholders”
      The New Jersey Business Corporation Act clearly and explicitly defines the per-

 missible scope of a corporation’s bylaws. In section 14A:3-1(1), the Act provides:

        Each corporation, subject to any limitations provided in this act or any
        other statute of this State, or in its certificate of incorporation, shall
        have power . . .




 brief in opposition to the defendant’s motion to dismiss                      Page 1 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 8 of 48 PageID: 875



       (k) to make and alter by-laws for the administration and regulation of
       the affairs of the corporation . . . .
 N.J. Stat. Ann. § 14A:3-1(1)(k). And section 14A:2-9(4) provides:

       The by-laws may contain any provision, not inconsistent with law or the
       certificate of incorporation, relating to the business of the corporation,
       the conduct of its affairs, and its rights or power or the rights or power
       of its shareholders, directors, officers or employees.
 N.J. Stat. Ann. § 14A:2-9(4). These provisions allow bylaws to govern “the affairs

 of the corporation,” “the business of the corporation,” “the conduct of its affairs,”

 or “the rights or power of its shareholders, directors, officers or employees.”

     This statutory language is an embarrassment to Johnson & Johnson, because it

 defines the permissible breadth of corporate bylaws in sweeping terms and contains

 none of the limits that Johnson & Johnson claims that New Jersey law imposes on

 the scope of corporate bylaws. We can begin by counting the number of ways in

 which the proposed shareholder-arbitration bylaw is authorized by the clear and ex-
 plicit text of the New Jersey Business Corporation Act.

              1.     The Proposed Shareholder-Arbitration Bylaw Is Authorized
                     By Section 14A:3-1(1)(k) Because It Regulates “The Affairs
                     Of The Corporation”
     The proposed shareholder-arbitration bylaw is authorized by N.J. Stat. Ann.
 § 14A:3-1(1)(k), because it regulates “the affairs of the corporation.” See N.J. Stat.

 Ann. § 14A:3-1(1) (“Each corporation . . . shall have power . . . (k) to make and alter

 by-laws for the administration and regulation of the affairs of the corporation”). Nei-
 ther Johnson & Johnson—nor any of its supporting amici—even attempts to deny

 that the proposed shareholder-arbitration bylaw regulates the corporation’s “af-

 fairs.” And a bylaw that requires shareholders to litigate their federal securities-law


 brief in opposition to the defendant’s motion to dismiss                     Page 2 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 9 of 48 PageID: 876




 claims in an arbitral forum unquestionably regulates “the affairs of the corporation.”

 Johnson & Johnson or its directors and officers will be named defendants in these

 disputes, and the claims arise out of the relationship between the corporation and its

 shareholders. The resolution of these disputes is among the many “affairs” of John-

 son & Johnson, and the proposed shareholder-arbitration bylaw is therefore author-

 ized by the unambiguous text of N.J. Stat. Ann. § 14A:3-1(1)(k).

              2.     The Proposed Shareholder-Arbitration Bylaw Is Authorized
                     By Section 14A:2-9(4) Because It Relates To “The Business
                     Of The Corporation”
     The proposed shareholder-arbitration bylaw is also authorized by N.J. Stat. Ann.

 § 14A:2-9(4) because it relates to “the business of the corporation.” See N.J. Stat.
 Ann. § 14A:2-9(4) (“The by-laws may contain any provision, not inconsistent with

 law or the certificate of incorporation, relating to the business of the corpora-

 tion. . .”). There is no conceivable argument that the proposed shareholder-arbitra-
 tion bylaw is unrelated to the business of Johnson & Johnson.

     Johnson & Johnson’s only attempt to address this provision of section 14A:2-
 9(4) appears on page 20 of its brief:

       As a preeminent global healthcare company, Johnson & Johnson is in
       the business of providing innovative products and solutions relating to
       improving human health and well-being. It is not in the business of de-
       fending federal securities class actions.
 J&J Br. (ECF No. 25-1) at 20. That observation does nothing to establish that the

 proposed bylaw is unrelated to “the business of the corporation.” The statute does

 not limit a corporation’s bylaws to the principal “business of the corporation”; it




 brief in opposition to the defendant’s motion to dismiss                    Page 3 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 10 of 48 PageID: 877




 authorizes bylaws that relate to any of the corporation’s “business.” Whether a cor-

 poration will have to defend federal securities-law claims in an arbitral or judicial

 forum is undeniably “related” to “the business of the corporation,” as the outcome

 of these lawsuits will affect the corporation’s assets and insurance policies, as well as

 the value of its stock. The proposed shareholder-arbitration bylaw is therefore au-

 thorized by the unambiguous language of N.J. Stat. Ann. § 14A:2-9(4).

               3.     The Proposed Shareholder-Arbitration Bylaw Is Authorized
                      By Section 14A:2-9(4) Because It Relates To “The Conduct
                      Of” Johnson & Johnson’s “Affairs”
     The proposed shareholder-arbitration bylaw is authorized by section 14A:2-9(4)

 for yet another reason: It relates to “the conduct of” the corporation’s “affairs.” See
 N.J. Stat. Ann. § 14A:2-9(4) (“The by-laws may contain any provision, not incon-

 sistent with law or the certificate of incorporation, relating to . . . the conduct of [the

 corporation’s] affairs”). Johnson & Johnson is “conducting” its “affairs” when it
 defends itself against federal securities-law claims—and a bylaw that moves these

 disputes into arbitral forums is “related to” the conduct of those affairs. Johnson &

 Johnson never denies that it is “conducting” its “affairs” in these situations, and it

 does not even discuss this language in section 14A:2-9(4).

               4.     The Proposed Shareholder-Arbitration Bylaw Is Authorized
                      By Section 14A:2-9(4) Because It Relates To “The Rights Or
                      Power” Of Johnson & Johnson, Its Shareholders, Its
                      Directors, And Its Officers
     The proposed shareholder-arbitration bylaw is authorized by section 14A:2-9(4)

 for a final reason: It relates to “the rights or power” of the corporation, and it relates

 to “the rights or power of its shareholders, directors, [or] officers.” See N.J. Stat.


 brief in opposition to the defendant’s motion to dismiss                         Page 4 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 11 of 48 PageID: 878




 Ann. § 14A:2-9(4) (“The by-laws may contain any provision, not inconsistent with

 law or the certificate of incorporation, relating to . . . [the corporation’s] rights or

 power or the rights or power of its shareholders, directors, officers or employees”).

     A bylaw that requires shareholders to arbitrate their federal securities-law claims

 relates to “the rights or power” of Johnson & Johnson, because it gives the corpora-

 tion the “right” and “power” to defend those claims in an arbitral forum. The bylaw

 relates to “the rights or power” of its directors and officers for the same reason: Each

 of them is given the right and power to demand arbitration when they are sued for

 violating the federal securities laws. Finally, the bylaw relates to “the rights or

 power” of Johnson & Johnson’s shareholders, because it eliminates their right and

 power to bring federal securities-law claims in judicial rather than arbitral forums—

 and it eliminates their right and power to litigate these claims on a classwide basis.

     Johnson & Johnson acknowledges that the proposed bylaw will have precisely

 these effects. See J&J Br. (ECF No. 25-1) at 1 (“These bylaws would require not only

 mandatory arbitration of all federal securities law claims, but also waivers of class-

 action rights, rights to appeal and rights to challenge any arbitration award.”). Yet

 Johnson & Johnson never explains how a bylaw of this sort can be unrelated to “the

 rights or power” of the corporation and its directors, officers, and shareholders.

     The closest that Johnson & Johnson comes to addressing this provision of section

 14A:2-9(4) appears in the following passage:

       Federal securities claims are rights of action created by federal law that
       concern the relationship between purchasers and sellers of a corpora-
       tion’s securities who may or may not be shareholders at the time the
       claims accrue. See Sciabacucchi, 2018 WL 6719718, at *18–22. Such



 brief in opposition to the defendant’s motion to dismiss                      Page 5 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 12 of 48 PageID: 879



       claims concern whether federal law was followed and do not implicate
       the rights of “stockholders qua stockholders,” because they do “not
       arise out of or relate to the ownership of the share, but rather from the
       purchase of the share.” Id. at *11, *17.
 J&J Br. (ECF No. 25-1) at 20–21. But it has long been settled that claims of fraudulent

 inducement to enter into a contract are to be resolved in an arbitral forum if the con-

 tract in question has a mandatory arbitration provision. See, e.g., South Jersey Sani-

 tation Co., Inc. v. Applied Underwriters Captive Risk Assurance Co., 840 F.3d 138, 144–
 45 (3d Cir. 2016) (citing Prima Paint Corp. v. Flood & Concklin Manufacturing Co.,

 388 U.S. 395, 396-97 (1967)); see also Rent-A-Car, West, Inc. v. Jackson, 561 U.S. 63,

 70–72 (2010). Here, of course, the contract in question is the bylaws, and they be-
 come binding on the corporation and its shareholders when an investor purchases

 shares in the corporation—and they remain binding if the investor subsequently

 claims it was fraudulently induced to do so. And if a person is fraudulently induced
 to sell his shares, that person was by definition a shareholder and subject to the cor-

 poration’s bylaws at the time of the sale.

     In all events, the proposed bylaw undeniably affects “the rights or power” of the
 corporation and its directors and officers—who are given the “right” and “power”

 to defend themselves in an arbitral forum—independent of the bylaw’s effects on

 shareholders. Johnson & Johnson has no answer to this.

       B.     Johnson & Johnson Fails To Identify Any New Jersey Statute,
              Court Decision, Or Judicial Doctrine That Prohibits Corporations
              From Adopting Shareholder-Arbitration Bylaws
     We have seen that there are four separate provisions in the New Jersey Business

 Corporation Act that authorize the proposed shareholder-arbitration bylaw:



 brief in opposition to the defendant’s motion to dismiss                     Page 6 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 13 of 48 PageID: 880



        1. Section 14A:3-1(1)(k), which authorizes bylaws “for the administra-
           tion and regulation of the affairs of the corporation.”

        2. Section 14A:2-9(4), which authorizes bylaws “relating to the busi-
           ness of the corporation.”

        3. Section 14A:2-9(4), which authorizes bylaws “relating to . . . the
           conduct of [the corporation’s] affairs.”

        4. Section 14A:2-9(4), which authorizes bylaws “relating to . . . [the
           corporation’s] rights or power or the rights or power of its share-
           holders, directors, officers or employees.”
 Johnson & Johnson must refute the Trust’s reliance on each of these statutory pro-

 visions before it can hope to demonstrate that the proposed bylaw would cause the

 company to “violate” the law of New Jersey. Yet Johnson & Johnson fails to identify

 any provision of New Jersey law—no statute, no court decision, and no judicial doc-
 trine—that prohibits a corporation from adopting a shareholder-arbitration bylaw.

               1.     Johnson & Johnson Fails To Identify Any New Jersey Statute
                      That Prohibits Corporations From Adopting Shareholder-
                      Arbitration Bylaws
     Johnson & Johnson’s first move is to conjure into existence a state law that per-

 mits corporate bylaws to regulate only the corporation’s “internal affairs,” and then

 claim that the proposed shareholder-arbitration bylaw is unrelated to the “internal

 affairs” of the corporation.1 But the New Jersey Business Corporation Act imposes
 no such limitation of the scope of corporate bylaws, as we have already seen:


 1. See J&J Br. (ECF No. 25-1) at 14 (“New Jersey law . . . does not authorize a man-
    datory arbitration bylaw or any other bylaw purporting to regulate matters unre-
    lated to the internal aﬀairs of a corporation.”); id. (“Litigation of federal securities
    claims . . . falls outside the scope of the internal aﬀairs of the Company”).


 brief in opposition to the defendant’s motion to dismiss                         Page 7 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 14 of 48 PageID: 881



       1. Section 14A:3-1(1)(k) authorizes bylaws “for the administration and
          regulation of the affairs of the corporation.”

       2. Section 14A:2-9(4) authorizes bylaws “relating to the business of the
          corporation.”

       3. Section 14A:2-9(4) authorizes bylaws “relating to . . . the conduct of
          [the corporation’s] affairs.”

       4. Section 14A:2-9(4), which authorizes bylaws “relating to . . . [the
          corporation’s] rights or power or the rights or power of its share-
          holders, directors, officers or employees.”
 See N.J. Stat. Ann. § 14A:3-1(1)(k); N.J. Stat. Ann. § 14A:2-9(4). Rather than con-

 fronting this statutory language, Johnson & Johnson pretends that these statutes say

 something other than what they actually say. Johnson & Johnson does not even

 acknowledge the text of section 14A:3-1(1)(k) until page 16 of its brief, and when it
 finally gets around to this statutory language it issues an ipse dixit proclaiming that

 the text “only authorizes corporations to enact bylaws regulating matters of internal

 concern.” J&J Br. (ECF No. 25-1) at 16 (emphasis added). Later, Johnson & Johnson
 quotes again from section 14A:3-1(1)(k) and repeats its dogmatism that the statutory

 language is somehow limited to a corporation’s “internal affairs”—rather than “the

 affairs of the corporation”:

       Section 14A:3-1 (“Section 3-1(k)”) defines the extent of corporate pow-
       ers generally and provides corporations with the power “to make and
       alter by-laws for the administration and regulation of the affairs of the cor-
       poration.” N.J.S.A. § 14A:3-1(k) (emphasis added). Under Section 3-
       1(k), a corporation is without power to adopt a bylaw that does not con-
       cern the internal affairs of the corporation.




 brief in opposition to the defendant’s motion to dismiss                         Page 8 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 15 of 48 PageID: 882




 J&J Br. (ECF No. 25-1) at 17–18. It is almost as if Johnson & Johnson thinks it can

 transform the statutory language through an act of sheer willpower—or that it can

 induce the Court to “interpret” a statute in the manner it wants by simply declaring,

 many times, that the text authorizes only corporate bylaws that regulate a corpora-

 tion’s “internal” affairs.

     Johnson & Johnson displays a similar obstinacy toward section 14A:2-9(4). After

 quoting the statute, Johnson & Johnson insists that it authorizes only bylaws that

 regulate a corporation’s “internal affairs”—even though the statute’s language
 sweeps far more broadly:

       Section 14A:2-9(4) provides: “The by-laws may contain any provision,
       not inconsistent with law or the certificate of incorporation, relating to
       the business of the corporation, the conduct of its affairs, and its rights or
       power or the rights or power of its shareholders, directors, officers or employ-
       ees.” N.J.S.A. § 14A:2-9(4) (emphasis added). Section 2-9(4) again re-
       flects the uncontroversial position that bylaw provisions are limited to
       regulating matters concerning the “‘internal affairs’ of the corpora-
       tion.” See 2016 N.J. A.B. 2162, 1st Sess. at 1 (N.J. Comm. Rep. Nov.
       30, 2017) (Dkt. No. 1-6 at 9) (the “Committee Report”).
 J&J Br. (ECF No. 25-1) at 18. There is not even a suggestion in the language of sec-

 tion 14A:2-9(4) that bylaws are limited to the “internal affairs” of a corporation; the

 statute authorizes bylaws that relate to any aspect of the corporation’s “business”
 or “affairs.” Then the statute goes on to authorize bylaws that relate to the “rights




 brief in opposition to the defendant’s motion to dismiss                          Page 9 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 16 of 48 PageID: 883




 or power” of the corporation, its shareholders, and its directors and officers—a de-

 scription that undeniably sweeps in the proposed shareholder-arbitration bylaw.2

     So how did Johnson & Johnson come up with this idea that the New Jersey Busi-

 ness Corporation Act somehow forbids corporations to adopt bylaws that extend be-

 yond the corporation’s “internal affairs”? The only textual argument that it makes

 relies on section 14A:2-9(5), which allows bylaws to include forum-selection clauses

 that require certain lawsuits to be brought in the courts of New Jersey:

       Without limiting subsection (4) of this section, the by-laws may provide
       that the federal and State courts in New Jersey shall be the sole and ex-
       clusive forum for:

       (i) any derivative action or proceeding brought on behalf of the corpo-
       ration;

       (ii) any action by one or more shareholders asserting a claim of a breach
       of fiduciary duty owed by a director or officer, or former director or of-
       ficer, to the corporation or its shareholders, or a breach of the certificate
       of incorporation or by-laws;

       (iii) any action brought by one or more shareholders asserting a claim
       against the corporation or its directors or officers, or former directors
       or officers, arising under the certificate of incorporation or the “New
       Jersey Business Corporation Act,” N.J.S.14A:1-1 et seq.;



 2. Johnson & Johnson quotes the Assembly “Committee Report” out of context.
    The Committee Report’s statement about “internal aﬀairs” was not even refer-
    ring to section 14A:2-9(4); it was discussing section 14A:2-9(5), which authorizes
    bylaws to include forum-selection clauses. See ECF No. 1-6 at 9 (“The bill specif-
    ically allows the by-laws of a New Jersey corporation to contain exclusive forum
    clauses to provide that the federal and State courts in New Jersey are the sole and
    exclusive forum for disputes related to the ‘internal aﬀairs’ of the corporation.”).


 brief in opposition to the defendant’s motion to dismiss                       Page 10 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 17 of 48 PageID: 884



        (iv) any other State law claim, including a class action asserting a breach
        of a duty to disclose, or a similar claim, brought by one or more share-
        holders against the corporation, its directors or officers, or its former
        directors or officers; or

        (v) any other claim brought by one or more shareholders which is gov-
        erned by the internal affairs or an analogous doctrine.
 N.J. Stat. Ann. § 14A:2-9(5)(a). Johnson & Johnson invokes the canon of expressio

 unius est exclusio alterius and argues that these are the only five circumstances in

 which a forum-selection bylaw is permitted under the New Jersey Business Corpo-

 ration Act. See J&J Br. (ECF No. 25-1) at 19–20.

     There are many problems with this argument. The most glaring problem is that

 the statute’s introductory clause explicitly says that it is not limiting a corporation’s

 power to enact bylaws under section 14A:2-9(4). See N.J. Stat. Ann. § 14A:2-9(5)(a)

 (“Without limiting subsection (4) of this section, the by-laws may provide that . . .” (em-

 phasis added)). So section 14A:2-9(5)(a) may be construed only as a safe harbor for

 the forum-selection clauses described in subsections (i)–(v), not as an implied pro-

 hibition on other types of forum-selection clauses, agreements to arbitrate, or other

 types of corporate bylaws. The introductory clause forecloses any possible applica-

 tion of the expressio unius canon.3


 3. The closest that Johnson & Johnson gets to addressing the introductory clause of
    section 14A:2-9(5)(a) is the following statement: “This argument does not assist
    Plaintiﬀ because, as set forth above, Section 2-9(4) too limits the permissible
    scope of bylaws to internal aﬀairs matters.” J&J Br. (ECF No. 25-1) at 20 n.8. Not
    only is this a blatant mischaracterization of the scope of section 14A:2-9(4), as we
    make clear above, it fails to address the fact that the expressio unius canon is inap-
    plicable when the statute explicitly disclaims any limitation on section 14A:2-
    9(4)’s authorization of corporate bylaws. Yet Johnson & Johnson continues to tout


 brief in opposition to the defendant’s motion to dismiss                        Page 11 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 18 of 48 PageID: 885




     Another problem is that section 14A:2-9(5)(a)(i) specifically allows forum-selec-

 tion bylaws to govern “any derivative action or proceeding brought on behalf of the

 corporation.” N.J. Stat. Ann. § 14A:2-9(5)(a) (emphasis added). “Any” derivative

 action includes derivative suits brought under the federal securities laws, which are

 commonplace.4 Yet Johnson & Johnson claims that section 14A:2-9(5)(a) somehow

 precludes forum-selection bylaws for all federal securities claims—both derivative

 and non-derivative—even though section 14A:2-9(5)(a)(i) authorizes forum-selec-

 tion bylaws for “any derivative action or proceeding brought on behalf of the corpo-

 ration.” Yet federal securities claims are no more “internal” to the corporation

 when brought as derivative actions, and we know from the text of section 14A:2-

 9(5)(a)(i) that derivative lawsuits based on federal securities claims may be subject

 to a forum-selection bylaw. So section 14A:2-9(5)(a)(i) only confirms that federal se-

 curities claims are appropriate for forum-selection bylaws. They are assuredly sub-

 ject to forum-selection bylaws when brought as derivative lawsuits, and Johnson &

 Johnson makes no argument for why a different result should obtain for non-deriva-

 tive federal securities claims.




    the expressio unius canon—even though a court cannot apply that canon given the
    introductory clause of section 14A:2-9(5)(a). See J&J Br. (ECF No. 25-1) at 19–20.
 4. See, e.g., Shaev v. Saper, 320 F.3d 373, 375 (3d Cir. 2003) (“Datascope shareholder
    David Shaev brought a derivative lawsuit under the Federal Securities Exchange
    Act of 1934 . . .”); Gen. Elec. Co. by Levit v. Cathcart, 980 F.2d 927, 928 (3d Cir.
    1992) (“J.H. Levit appeals in this shareholder derivative action from a district
    court order of March 30, 1992, dismissing his federal securities claims pursuant
    to Fed. R. Civ. P. 12(b)(6) . . .”).


 brief in opposition to the defendant’s motion to dismiss                    Page 12 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 19 of 48 PageID: 886




     A third and final problem is that N.J. Stat. Ann. § 14A:2-9(5)(a) deals only with

 forum-selection clauses that compel litigation in the courts of New Jersey. It does not

 address the permissibility of arbitration requirements. So there is no basis for infer-

 ring limitations on the permissibility of arbitration bylaws from section 14A:2-

 9(5)(a)’s partial endorsement of forum-selection bylaws—even if one were to pre-

 tend that the expressio unius canon could somehow apply to this statute.

     So Johnson & Johnson’s attempt to manufacture a statutory prohibition on

 shareholder-arbitration bylaws is a flop. Section 14A:2-9(5)(a) serves only to allow

 forum-selection bylaws, and it cannot be interpreted to preclude arbitration bylaws

 when the statute specifically states that it does not limit the scope of section 14A:2-

 9(4). More importantly, section 14A:2-9(5)(a) reaffirms that forum-selection bylaws

 may govern “any” derivative action, which includes derivative actions brought un-

 der federal securities laws. So Johnson & Johnson remains stuck with the statutory

 language in sections 14A:3-1(1)(k) and 14A:2-9(4), and it must find some other way
 to show how it would violate the law of New Jersey by adopting the proposed bylaw.

              2.     Johnson & Johnson Fails To Identify Any New Jersey Court
                     Decision or Judicial Doctrine That Prohibits Corporations
                     From Adopting Shareholder-Arbitration Bylaws
     Johnson & Johnson fares no better in its efforts to derive a prohibition from New

 Jersey court decisions. It cites some cases regarding the “internal affairs” doctrine,

 but that is a choice-of-law rule that determines which State’s law should regulate a

 corporation’s “internal affairs.” See Edgar v. MITE Corp., 457 U.S. 624, 645 (1982)

 (“The internal affairs doctrine is a conflict of laws principle which recognizes that




 brief in opposition to the defendant’s motion to dismiss                    Page 13 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 20 of 48 PageID: 887




 only one State should have the authority to regulate a corporation’s internal affairs

 . . . because otherwise a corporation could be faced with conflicting demands.”);

 Fagin v. Gilmartin, 432 F.3d 276, 282 (3d Cir. 2005) (“Under New Jersey’s choice-

 of-law rules, the law of the state of incorporation governs internal corporate af-

 fairs.”). This doctrine has no relevance to whether Johnson & Johnson would violate

 the law of New Jersey if it adopted the Trust’s proposal. The parties agree that New

 Jersey law—rather than some other State’s law—governs Johnson & Johnson’s “in-

 ternal affairs”; the issue is whether New Jersey law prohibits Johnson & Johnson from

 adopting a shareholder-arbitration bylaw. To answer this question, Johnson & John-

 son must explain how New Jersey statutes and New Jersey court rulings prohibit the

 proposed bylaw; it should not be obfuscating by citing cases and doctrines that have

 no bearing on this question. The observation that only one State’s law may regulate

 a corporation’s “internal affairs” does nothing to show that the law of New Jersey

 prohibits corporate bylaws that extend beyond those “internal affairs.”

     Johnson & Johnson cites only one court decision that says anything about the

 corporate law of New Jersey, and that is Lambert v. Fishermen’s Dock Co-op, Inc., 297

 A.2d 566 (N.J. 1972). The plaintiff in Lambert had joined a fishermen’s cooperative

 association in 1957 by purchasing two shares of its stock for $125. When the plaintiff

 joined, the bylaws provided that a stockholder would receive the “fair book value”

 of his shares upon termination of membership. In 1962, however, the bylaws were

 amended to give departing stockholders only the original price paid for the stock.

 When the plaintiff’s membership was terminated in 1965, the corporation paid him




 brief in opposition to the defendant’s motion to dismiss                   Page 14 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 21 of 48 PageID: 888




 only $125 for his shares. The plaintiff sued and argued that the 1962 amendment to

 the bylaws was invalid. The state supreme court agreed:

       It is the law generally that a reserved right to amend the by-laws of an
       association . . . is a limited rather than an absolute right, even though
       the reservation is expressed in broad and general terms. It is often said
       that such a right to amend may not be extended so as to impair or destroy
       a contract or vested right, that it does not authorize the adoption of an
       amendment which will have such an effect, and that in general the exer-
       cise of such a right should be confined to matters touching the adminis-
       trative policies and affairs of the corporation, the relations of members
       and officers with the corporation and among themselves, and like mat-
       ters of internal concern.
 See Lambert, 297 A.2d at 569–70 (emphasis added). Then the Court went on declare
 the amendment invalid because it affected the “basic rights” of stockholders:

       In New Jersey this rule, that a reserved power to amend by-laws may
       not affect basic rights, has found expression in a number of cases; inter-
       estingly, most of these deal with societies and associations which are
       similar to the defendant cooperative in that they were created to foster
       some kind of mutual benefit. . . . Elsewhere the general rule limiting the
       exercise of the reserved right to amend by-laws to such matters as will
       not substantially affect basic rights of stockholders or members has been
       applied to cooperatives like the defendant. . . . Accordingly we hold that
       the amended by-law adopted in 1962 by Fishermen’s Dock Cooperative
       was ineffective to divest the plaintiff of the right given him under the
       by-law in effect when he purchased his stock, namely, to receive upon
       the termination of his membership, the fair book value of his shares.
 See id. at 569–71.

     Johnson & Johnson claims throughout its brief that Lambert established a cate-
 gorical prohibition on bylaws that extend beyond “matters of internal concern,”5 but



 5. See J&J Br. (ECF No. 25-1) at 4, 14, 16.


 brief in opposition to the defendant’s motion to dismiss                    Page 15 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 22 of 48 PageID: 889




 the case says no such thing. Lambert disapproved the amendment because it divested

 existing stockholders of their “basic rights,” not because it attempted to regulate

 matters beyond the corporation’s “internal affairs.”

     More importantly, Lambert makes clear that New Jersey law permits bylaws that

 touch upon “the relations of members . . . with the corporation and among them-

 selves.” Lambert, 297 A.2d at 569. And a shareholder lawsuit brought under the fed-

 eral securities laws will always involve “the relations of members . . . with the corpo-

 ration and among themselves.” Id. A federal securities-law claim that arises out of

 the purchase or sale of the corporation’s shares will be brought by someone who was

 wrongfully induced to purchase shares, and thus become a shareholder, or who was

 wrongfully induced to sell shares, and thus to cease to be a shareholder. Johnson &

 Johnson does not even attempt to deny that a shareholder-arbitration bylaw touches

 upon “the relations of members . . . with the corporation and among themselves,”

 so it cannot argue that Lambert precludes it from adopting the proposed bylaw.

     Lambert is the only case in Johnson & Johnson’s brief that purports to interpret

 the corporate law of New Jersey, and Lambert comes nowhere close to establishing

 or even suggesting a prohibition on shareholder-arbitration bylaws. So Johnson &

 Johnson has nothing that can overcome the statutory language of sections 14A:3-

 1(1)(k) and 14A:2-9(4), which explicitly allow corporate bylaws to regulate any aspect

 of the corporation’s “affairs” or “business”—as well as the “rights or power” of

 the corporation and its shareholders, directors, and officers.




 brief in opposition to the defendant’s motion to dismiss                     Page 16 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 23 of 48 PageID: 890



              3.     Nothing In The Law Of New Jersey Indicates That The
                     Proposed Shareholder-Arbitration Bylaw Regulates
                     “External” Rather Than “Internal” Matters
     Even if one were to assume that some New Jersey statute or court decision pro-

 hibits a corporation from adopting bylaws that extend beyond its “internal affairs,”

 the proposed shareholder-arbitration bylaw would remain lawful because there is

 nothing in the law of New Jersey that excludes the proposed bylaw from the realm of

 “internal” corporate affairs. The proposed bylaw governs disputes between a share-

 holder and the corporation—or between a shareholder and the corporation’s direc-
 tors and officers—arising out of a claim that the corporation or its directors or offic-

 ers fraudulently induced the purchase or sale of the corporation’s shares, and it

 moves those disputes into an arbitral forum. All of these disputes are “internal” to
 the corporation because they involve disputes between the corporation and its share-

 holders over the manner in which the aggrieved party became a shareholder (or

 ceased to be one). In other words, they are disputes between the corporation (or the

 board or the officers) and a shareholder qua shareholder.

     Johnson & Johnson makes no attempt to demarcate or explain the distinction

 between “internal” and “external” corporate affairs—and (more importantly) it

 cites nothing in the law of New Jersey that describes the boundary between “inter-

 nal” and “external” corporate matters. Its only argument for why the proposed by-

 law governs “external” rather than “internal” corporate matters involves a case

 from the Delaware Court of Chancery—which is not the law of New Jersey and is

 not a “law” to which Johnson & Johnson “is subject.” See J&J Br. (ECF No. 25-1)

 at 21 (citing Sciabacucchi v. Salzberg, 2018 WL 6719718 (Del. Ch. Dec. 19. 2018)).



 brief in opposition to the defendant’s motion to dismiss                     Page 17 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 24 of 48 PageID: 891




 Johnson & Johnson must show that the proposed bylaw “would, if implemented,

 cause the company to violate any state . . . law to which it is subject.” 17 C.F.R.

 § 240.14a-8(i)(2) (emphasis added). Johnson & Johnson is not “subject” to Sciaba-

 cucchi—and it will not become subject to Sciabacucchi until a New Jersey court or

 legislature incorporates the holding of that case into New Jersey law.

       Johnson & Johnson’s remaining arguments draw on choice-of-law rulings, which

 have nothing to do with whether the law of New Jersey regards the proposed share-

 holder-arbitration bylaw as a regulation of “internal” or “external” corporate mat-
 ters. See J&J Br. (ECF No. 25-1) at 21–22 (citing cases).

 II.     Johnson & Johnson Cannot Manufacture A Prohibition
         In New Jersey Law By Relying On The Delaware
         Chancery Court’s Decision In Sciabacucchi
       Johnson & Johnson spends a great deal of its brief discussing court rulings from

 Delaware—even though Johnson & Johnson is governed by New Jersey and not Del-
 aware corporate law. See J&J Br. (ECF No. 25-1) at 22–28. Johnson & Johnson, how-

 ever, insists that this Court should look to Delaware court rulings because Sciaba-

 cucchi is the only judicial precedent that even remotely supports Johnson & John-

 son’s attack on the legality of the proposed shareholder-arbitration bylaw. Johnson
 & Johnson’s reliance on Sciabacucchi is unavailing for numerous reasons.

         A.     Johnson & Johnson, As A New Jersey Corporation, Is Not
                “Subject” To Delaware Statutes Or Judicial Decisions
       Johnson & Johnson must show that the Trust’s proposal “would, if imple-

 mented, cause the company to violate any state . . . law to which it is subject.” 17

 C.F.R. § 240.14a-8(i)(2) (emphasis added). Johnson & Johnson, however, is not



 brief in opposition to the defendant’s motion to dismiss                    Page 18 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 25 of 48 PageID: 892




 “subject” to Delaware corporate law because it is not incorporated in that state.

 Johnson & Johnson is subject only to the corporate law of New Jersey. See Fagin, 432

 F.3d at 282 (“Under New Jersey’s choice-of-law rules, the law of the state of incor-

 poration governs internal corporate affairs.”).

     Johnson & Johnson appears to acknowledge as much—and it never goes so far as

 to suggest that it is “subject” to Sciabacucchi or other pronouncements from the Del-

 aware judiciary. Instead, Johnson & Johnson observes that New Jersey courts “look

 to” Delaware precedent. See J&J Br. (ECF No. 25-1) at 22. But New Jersey courts

 are not required to follow Delaware rulings; they merely consider Delaware precedent

 and follow those rulings when they find them to be “helpful.”6 Delaware decisions

 offer only “guidance” and “assistance” to New Jersey courts.7 They do not impose

 legal obligations on New Jersey courts—which is evident from the many New Jersey

 court decisions that reject or decline to follow Delaware rulings on corporate-law

 matters.8 And they certainly do not impose legal obligations on Johnson & Johnson.


 6. Balsamides v. Protameen Chemicals, Inc., 734 A.2d 721, 732 (N.J. 1999) (“In ana-
    lyzing corporate law issues, we find Delaware law to be helpful.”); Lawson Mardon
    Wheaton v. Smith, 734 A.2d 738, 746 (N.J. 1999) (same).
 7. Casey v. Brennan, 780 A.2d 553, 567 (N.J. Super. 2001), aﬀ’d, 801 A.2d 245 (N.J.
    2002) (“When considering issues of first impression in New Jersey regarding cor-
    porate law, we frequently look to Delaware for guidance or assistance.”).
 8. See, e.g., Brown v. Brown, 731 A.2d 1212, 1215 (N.J. Super. 1999) (declining to
    adopt Delaware’s requirement that plaintiﬀs in derivative actions must be stock-
    holders at time of the lawsuit); Asarco Inc. v. Court, 611 F. Supp. 468, 478 (D.N.J.
    1985) (holding that New Jersey courts would not follow a Delaware Supreme
    Court ruling allowing shareholders within a class of stock to be vested with diﬀer-
    ent voting rights); In re Newark Watershed Conservation & Development Corp., 560
    B.R. 129, 147 (Bankr. D.N.J. 2016) (“Delaware corporate law also provides a


 brief in opposition to the defendant’s motion to dismiss                    Page 19 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 26 of 48 PageID: 893




     If Johnson & Johnson is contending that New Jersey courts might adopt the hold-

 ing of Sciabacucchi in the future, that fails to establish that the shareholder-arbitration

 proposal “would, if implemented, cause the company to violate any state . . . law to

 which it is subject.” 17 C.F.R. § 240.14a-8(i)(2) (emphasis added). Johnson & John-

 son must identify an extant legal obligation that it is currently subject to—and it must

 show that the company will violate that law if it implements the proposed bylaw. It

 cannot satisfy 17 C.F.R. § 240.14a-8(i)(2) by speculating about what New Jersey

 courts might do at some unknown point in the future.

     Johnson & Johnson also suggests that the New Jersey legislature implicitly en-

 dorsed Sciabacucchi and other Delaware court decisions when it enacted N.J. Stat.

 Ann. § 14A:2-9(4), which tracks the language of section 109(b) of the Delaware Gen-

 eral Corporation Law. See J&J Br. (ECF No. 25-1) at 23. Johnson & Johnson also

 claims that N.J. Stat. Ann. § 14A:2-9(5) was “derived” from the Delaware Chancery

 Court’s decision in Boilermakers Local 154 Ret. Fund v. Chevron Corp., 73 A.3d 934,

 943 (Del. Ch. 2013). See J&J Br. (ECF No. 25-1) at 23. According to Johnson & John-

 son, the “Delaware judicial decisions existing at the time these sections were enacted




    stronger safe harbor for directors (and trustees) under its Business Judgment Rule
    than does New Jersey law.”); id. (noting that Francis v. United Jersey Bank, 432
    A.2d 814 (N.J. 1981), “established a much higher standard for a director (or trus-
    tee) to avoid liability for actions of the corporate oﬃcers undertaken under their
    watch” than the standard in Delaware); NCP Litigation Trust v. KPMG, 945 A.2d
    132, 140–43 (N.J. Super. 2007) (rejecting Trenwick America Litigation Trust v.
    Ernst & Young, L.L.P., 906 A.2d 168, 174 (Del. Ch. 2006), and holding that “deep-
    ening insolvency” is a cognizable form of corporate harm).


 brief in opposition to the defendant’s motion to dismiss                       Page 20 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 27 of 48 PageID: 894




 thus are critical to understanding legislative intent, and New Jersey courts would

 conclude that they are bound by those decisions.” Id.

     There are many problems with this argument. The first problem is that the New

 Jersey legislature enacted sections 14A:2-9(4) and 14A:2-9(5) eleven months before

 the Delaware Chancery Court decided Sciabacucchi.9 So if Johnson & Johnson wants

 to contend the New Jersey legislature tacitly incorporated the Delaware case law that

 existed on January 16, 2018, then it will have to forfeit its reliance on Sciabacucchi.

     The second problem is that New Jersey courts have never regarded themselves

 as legally obligated to follow Delaware precedent,10 and the New Jersey legislature

 enacted sections 14A:2-9(4) and 14A:2-9(5) against that backdrop. That means that

 the legislature’s silence on the issue of Delaware precedent—and its refusal to codify

 the relevant Delaware court rulings—leaves the New Jersey judiciary free to decide

 whether (and to what extent) it will follow the decisions of Delaware courts. It does

 not evince an “intent” to compel the New Jersey courts to march in lockstep with

 their Delaware counterparts.

     The third problem is that legislative “intentions”—whether actual or imag-

 ined—do not create legal obligations. See Epic Systems Corp. v. Lewis, 138 S. Ct. 1612,

 1631 (2018) (“[W]e do not inquire what the legislature meant; we ask only what the




 9. The New Jersey legislature enacted N.J. Stat. Ann. §§ 14A:2-9(4) and 14A:2-9(5)
     on January 16, 2018. See P.L. 2017, ch. 356, A.2162. The Delaware Chancery
     Court issued its ruling in Sciabacucchi on December 19, 2018. See Sciabacucchi v.
     Salzberg, 2018 WL 6719718 (Del. Ch. Dec. 19. 2018).
 10. See note 8 and accompanying text.


 brief in opposition to the defendant’s motion to dismiss                      Page 21 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 28 of 48 PageID: 895




 statute means.” (citations and internal quotation marks omitted)). Johnson & John-

 son must show that it would violate an actual provision of New Jersey law by adopting

 the proposed bylaw; it cannot make this showing by ruminating about “legislative

 intent” or speculating about what future New Jersey court decisions might say.

       B.     Nothing In Delaware Law Would Prevent Johnson & Johnson From
              Adopting The Proposed Shareholder-Arbitration Bylaw
     Even if one were to pretend that the law of Delaware is the law of New Jersey, or

 even if one were to imagine that New Jersey had enacted a law that incorporated by

 reference the decisions of Delaware courts, Johnson & Johnson would still lose be-

 cause there is no ruling from any Delaware court that forbids the proposed share-

 holder-arbitration bylaw.

     Johnson & Johnson touts the Delaware Chancery Court’s ruling in Boilermakers

 Local 154 Retirement Fund v. Chevron Corp., 73 A.3d 934 (Del. Ch. 2013), but that

 case upheld a forum-selection bylaw that required the following claims to be litigated
 in Delaware state or federal courts:

       (i) any derivative action or proceeding brought on behalf of the Corpo-
       ration,

       (ii) any action asserting a claim of breach of a fiduciary duty owed by
       any director, officer or other employee of the Corporation to the Cor-
       poration or the Corporation’s stockholders,

       (iii) any action asserting a claim arising pursuant to any provision of the
       Delaware General Corporation Law, or

       (iv) any action asserting a claim governed by the internal affairs doc-
       trine.




 brief in opposition to the defendant’s motion to dismiss                     Page 22 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 29 of 48 PageID: 896




 Id. at 942 (emphasis removed). Boilermakers enforced this forum-selection bylaw af-

 ter concluding that it addressed “internal affairs claims,” id. at 951, while suggesting

 in dictum that the result would be different if a forum-selection bylaw attempted to

 regulate “external matters”:

        By contrast, the bylaws would be regulating external matters if the
        board adopted a bylaw that purported to bind a plaintiff, even a stock-
        holder plaintiff, who sought to bring a tort claim against the company
        based on a personal injury she suffered that occurred on the company’s
        premises or a contract claim based on a commercial contract with the
        corporation. The reason why those kinds of bylaws would be beyond the
        statutory language of 8 Del. C. § 109(b) is obvious: the bylaws would not
        deal with the rights and powers of the plaintiff-stockholder as a stock-
        holder.
 Id. at 952.

     Nothing in Boilermakers suggests or implies that a forum-selection bylaw for fed-
 eral securities-law claims would regulate “external matters” rather than “internal

 affairs.” Quite the opposite: Boilermakers approved a forum-selection bylaw that ex-

 tended to “any derivative action or proceeding brought on behalf of the Corpora-

 tion”—which includes derivative actions brought under the federal securities laws.

 See note 4 and accompanying text. And Boilermakers’s examples of “external”

 claims brought by shareholders were tort or contract disputes that had nothing to do
 with the litigant’s status as a shareholder. This does not in any way suggest that a

 shareholder’s claim under the federal securities laws in connection with the pur-

 chase or sale of the corporation’s shares, which plainly is tied to the claimant’s status
 as a shareholder, falls into the “external affairs” category.




 brief in opposition to the defendant’s motion to dismiss                      Page 23 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 30 of 48 PageID: 897




     Johnson & Johnson also acknowledges the Delaware Supreme Court’s ruling in

 ATP Tour, Inc. v. Deutscher Tennis Bund, 91 A.3d 554 (Del. 2014), which approved

 fee-shifting bylaws that compelled shareholders who bring unsuccessful claims

 against the corporation to pay the corporation’s attorneys’ fees. See ATP Tour, 91

 A.3d at 558 (“A fee-shifting bylaw, like the one described in the first certified ques-

 tion, is facially valid.”). ATP Tour limited its approval of fee-shifting bylaws to share-

 holder claims involving “intra-corporate litigation,” id. at 558, and it recognized that

 fee-shifting bylaws will be unenforceable if “adopted for an improper purpose,” id.

 at 560. But ATP Tour makes clear that corporate bylaws may regulate all “intra-cor-

 porate” litigation, and it is hard to imagine litigation that is more “intra-corporate”

 than a shareholder’s lawsuit against the corporation (or against its directors and of-

 ficers) over their alleged violations of the federal securities laws in connection with

 the purchase or sale of the corporation’s shares that either created or terminated the

 relationship between the corporation and the aggrieved party qua shareholder. The

 plaintiffs in ATP Tour had brought their claims under the federal antitrust laws, and

 nothing in the Court’s opinion denies that the shareholders’ antitrust claims are “in-

 tra-corporate,” nor does anything in the Court’s opinion suggest or imply that fee-

 shifting bylaws would be unenforceable against claims created by federal law.11



 11. The context in which the federal district court, at the direction of the Third Cir-
     cuit, certified questions of Delaware law to the Delaware Supreme Court further
     confirms that “intra-corporate” is not limited to claims governed by Delaware law.
     The defendant corporation won at trial over a claim that its operations (managing
     the ATP tennis tour among its member tournament sponsors) violated federal an-
     titrust law. The corporation then moved for attorneys’ fees and other costs of lit-


 brief in opposition to the defendant’s motion to dismiss                       Page 24 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 31 of 48 PageID: 898




     Then there is Sciabucucchi, which refused to enforce a forum-selection clause in

 a certificate of incorporation that would have required shareholders to litigate their

 federal securities-law claims in federal court. Sciabucucchi reached this conclusion

 for two reasons. First, Sciabucucchi held that bylaws and certificates of incorporation

 may regulate only the corporation’s “internal affairs,”12 and that forum-selection

 clauses in these documents may govern only “intra-corporate litigation” or “inter-

 nal corporate claims” rather than “external” claims.13 Second, Sciabucucchi held that




     igation under the fee-shifting bylaw. The district court refused to enforce the by-
     law on the ground that it was preempted by federal antitrust law. The Third Cir-
     cuit reversed and instructed the district court to certify the validity of the fee-
     shifting bylaw to the Delaware Supreme Court, because if the bylaw were found
     invalid as a matter of state law, the need to reach the federal preemption argument
     would become unnecessary. The Delaware Supreme Court focused on the “fa-
     cial” validity of the bylaw because it did not want to address factual questions
     such as the purpose behind the bylaw’s adoption or the substantive fairness of the
     specific bylaw in question. See ATP Tour, Inc. v. Deutscher Tennis Bund, 91 A.3d
     554, 558 (Del. 2014) (“Whether the specific ATP fee-shifting bylaw is enforcea-
     ble, however, depends on the manner in which it was adopted and the circum-
     stances under which it was invoked.”); id. at 559 (“[T]he enforceability of a fa-
     cially valid bylaw may turn on the circumstances surrounding its adoption and
     use.”). But it defies logic (and prudent use of judicial resources) to interpret that
     finding of facial validity to be unrelated to the federal antitrust claim that gave rise
     to the certified questions.
 12. Sciabucucchi, 2018 WL 6719718, at *1 (“[T]he Delaware General Corporation
     Law . . . authorizes the bylaws to regulate ‘internal aﬀairs claims brought by stock-
     holders qua stockholders.’ . . . Section 109(b) does not authorize a Delaware cor-
     poration to regulate external relationships.”).
 13. Id. at *18 (“[A] Delaware corporation does not have the power to adopt in its
     charter or bylaws a forum-selection provision that governs external claims.”).


 brief in opposition to the defendant’s motion to dismiss                        Page 25 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 32 of 48 PageID: 899




 federal securities-law claims are “external” claims rather than “intra-corporate liti-

 gation” or “internal corporate claims,”14 and therefore cannot be controlled by a

 forum-selection clause in a certificate of incorporation.

     Sciabacucchi is readily distinguishable from this case. Sciabacucchi disapproved a

 forum-selection charter provision that required shareholder claims under the Securi-

 ties Act to be brought in federal court. The Trust, by contrast, wants to require arbi-

 tration of these federal securities-law claims. This distinction is crucially important

 because an arbitration agreement (unlike a forum-selection clause) is protected by

 the Federal Arbitration Act—and the FAA will preempt state laws or judicial rulings

 that prevent the enforcement of arbitration contracts. See AT&T Mobility LLC v.

 Concepcion, 563 U.S. 333, 341 (2011). So it is not at all apparent that Sciabacucchi’s

 unwillingness to enforce a forum-selection clause in a certificate of incorporation will

 carry over to arbitration, because a court would first need to address whether Dela-

 ware is even permitted to refuse enforcement of these arbitration requirements. John-

 son & Johnson simply assumes that Delaware courts would treat the two situations

 alike and would ignore the preemptive effects of the FAA.

     Johnson & Johnson’s only response is to deny that the FAA will preempt a state-

 court ruling that extends Sciabacucchi to arbitration bylaws. See J&J Br. (ECF No. 25-

 1) at 28–33. As we make clear in Part III of this brief, Johnson & Johnson is as wrong

 about preemption as it is about denying that a claim by a shareholder against a cor-

 poration for falsely inducing it to become a shareholder (or to cease to be one) is not


 14. Id. at *22 (“[A] federal claim under the 1933 Act is a clear example of an external
     claim.”).


 brief in opposition to the defendant’s motion to dismiss                     Page 26 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 33 of 48 PageID: 900




 intra-corporate in nature and thus well within the permitted scope of a charter or

 bylaw provision. But at a minimum the Delaware courts could be expected to be

 chary about inviting a constitutional preemption challenge by extending Sciaba-

 cucchi to prohibit shareholder—arbitration bylaws. See Sciabacucchi, 2018 WL

 6719718, at *12 & n.77 (observing that state law may be interpreted “to avoid the

 constitutional question of preemption” (citation omitted)). And regardless of what

 the Delaware judiciary might decide to do in this regard, the fact remains that no

 court in Delaware has ever issued a ruling that forbids corporations to adopt arbitra-

 tion bylaws. Sciabacucchi’s disapproval of a forum-selection charter provision does

 not show that Delaware forbids arbitration bylaws for federal securities-law claims.

     More importantly, Sciabacucchi is flatly incompatible with the Delaware Su-

 preme Court’s pronouncement in ATP Tour, which held clearly and unequivocally

 that corporate bylaws may regulate “intra-corporate litigation.” See ATP Tour, 91

 A.3d at 558. A lawsuit by a shareholder qua shareholder against the corporation (or

 against its directors and officers) is by definition “intra-corporate,” and an arbitra-

 tion bylaw is as permissible as a fee-shifting bylaw in these intra-corporate lawsuits.

 Unless Johnson & Johnson is prepared to deny that such shareholder lawsuits are

 “intra-corporate”—and we cannot fathom an argument that they are not, as lawsuits

 between the shareholders and the corporation are the very definition of “intra-cor-

 porate” litigation—then it cannot escape the conclusion that Sciabacucchi’s holding

 contradicts ATP Tour, and ATP Tour must prevail as the pronouncement of the

 state’s highest court. Sciabacucchi is on appeal to the Delaware Supreme Court and




 brief in opposition to the defendant’s motion to dismiss                    Page 27 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 34 of 48 PageID: 901




 it could be reversed on these very grounds, which makes Johnson & Johnson’s at-

 tempt to transport Sciabacucchi into the law of New Jersey even more dubious.

 III. The Federal Arbitration Act Will Preempt Any State
      Law That Prevents Courts From Enforcing The
      Proposed Shareholder-Arbitration Bylaw
     A more serious problem for Johnson & Johnson is that the Federal Arbitration

 Act will preempt any state law that prohibits the enforcement of shareholder-arbi-

 tration bylaws. So even if one were to imagine that New Jersey had enacted a statute
 that: (1) incorporated Sciabacucchi’s holding as the law of New Jersey, and (2) ex-

 tended Sciabacucchi’s holding to arbitration bylaws, Johnson & Johnson would still

 lose because this hypothetical law would be preempted by the FAA.
     The FAA provides:

       A written provision in any . . . contract evidencing a transaction involv-
       ing commerce to settle by arbitration a controversy thereafter arising
       out of such contract or transaction, or the refusal to perform the whole
       or any part thereof, or an agreement in writing to submit to arbitration
       an existing controversy arising out of such a contract, transaction, or
       refusal, shall be valid, irrevocable, and enforceable, save upon such
       grounds as exist at law or in equity for the revocation of any contract.
 9 U.S.C. § 2. The Supreme Court has repeatedly held that the FAA reflects a strong

 legislative policy in favor of arbitration, and it has repeatedly held that the FAA pre-

 empts state laws restricting arbitration. See Concepcion, 563 U.S. at 339 (“We have

 described this provision as reflecting both a ‘liberal federal policy favoring arbitra-

 tion’. . . and the ‘fundamental principle that arbitration is a matter of contract’[.]”)

 (citation omitted); Moses H. Cone Hosp. v. Mercury Const. Corp. 460 U.S. 1, 24 (1983).




 brief in opposition to the defendant’s motion to dismiss                     Page 28 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 35 of 48 PageID: 902




     Johnson & Johnson tries to escape the FAA by denying that a corporation’s by-

 laws qualify as a “contract,” but that stance is irreconcilable with the cases cited in

 our earlier brief, which make abundantly clear that corporate bylaws establish a le-

 gally binding “contract” between the corporation and its shareholders.15 See Paul

 Weitzel, The End of Shareholder Litigation: Using Bylaw or Charter Amendments to Re-

 quire Binding Arbitration of Shareholder Disputes, 2013 BYU L. Rev. 65, 97 (“Every

 state to address the issue has held that bylaws and charters are contracts binding

 upon shareholders . . . . The major treatises are also unanimous.”). Johnson & John-

 son acknowledges this authority but cautions that one should not “assume” that cor-

 porate bylaws qualify as “contracts” within the meaning of the FAA. See J&J Br.

 (ECF No. 25-1) at 30. But anything that qualifies as a “contract” under state law is

 by definition a “contract” under the FAA. See Blair v. Scott Specialty Gases, 283 F.3d

 595, 603 (3d Cir. 2002) (“A federal court must generally look to the relevant state

 law on the formation of contracts to determine whether there is a valid arbitration

 agreement under the FAA.”). There is no such thing as a “contract” that is not a

 15. See Vergopia v. Shaker, 922 A.2d 1238, 1249 (N.J. 2007) (“[T]he certificate of in-
     corporation, constitution and bylaws of the corporation constitute a contract be-
     tween the corporation and its stockholders and the stockholders inter sese” (cita-
     tion omitted)); Rosenberg v. AT&T Employees Federal Credit Union, 726 F. Supp.
     573, 578 (D.N.J. 1989) (“It is well settled under common law that bylaws generally
     act as a contract between a corporation and its shareholders.”); Airgas, Inc. v. Air
     Prods. and Chems., Inc., 8 A.3d 1182, 1188 (Del. 2010) (“Corporate charters and
     bylaws are contracts among the corporation’s shareholders”); Centaur Partners,
     IV v. Nat’l Intergroup, Inc., 582 A.2d 923, 928 (Del. 1990) (“Corporate charters
     and by-laws are contracts among the shareholders of a corporation and the general
     rules of contract interpretation are held to apply.”).



 brief in opposition to the defendant’s motion to dismiss                     Page 29 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 36 of 48 PageID: 903




 “contract” for FAA purposes. See Concepcion, 563 U.S. at 339 (“[C]ourts must place

 arbitration agreements on an equal footing with other contracts”). If corporate by-

 laws are “contracts”—and the law of New Jersey unequivocally holds that they

 are—then any “written provision” to settle claims by arbitration in those contracts

 is “valid, irrevocable, and enforceable” under the terms of the FAA. See Delaware

 County Employees Retirement Fund v. Portnoy, No. 13-10405-DJC, 2014 WL 1271528

 (D. Mass. Mar. 26, 2014) (enforcing shareholder-arbitration bylaw as a “contract”

 within the meaning of the FAA); Corvex Management LP v. CommonWealth REIT,

 No. 24-C-13-001111, 2013 WL 1915769 (Cir. Ct. Balt. City May 8, 2013) (same).16

 Johnson & Johnson cannot credibly argue that provisions covering “external”

 claims, including arbitration, are not contracts because “external” claims are not

 proper subjects for bylaws. Bylaws are contracts. It stretches credulity to argue that

 a bylaw covering an internal claim, e.g., arbitration of a fiduciary-duty claim, is a con-

 tract but a bylaw covering an external claim, a federal-based securities claim, is not.

     Johnson & Johnson next argues that the FAA cannot be used to enforce a share-

 holder-arbitration bylaw if that bylaw would be unenforceable under state law, claim-

 ing that there would be “no mutual assent” in those situations. See J&J Br. (ECF

 No. 25-1) at 29. But the FAA is concerned only with whether a “contract” exists. If



 16. The CalPERS amicus brief invokes Kirleis v. Dickie, McCamey & Chilcote, P.C.,
     560 F.3d 156 (3d Cir. 2009), but that case is inapplicable because it describes the
     law of Pennsylvania rather than New Jersey, and in all events its interpretation of
     Pennsylvania law would be preempted by the FAA. We incorporate by reference
     our previous discussion of these issues. See Br. in Support of Pl.’s Mot. for Order
     to Show Cause (ECF No. 8) at 28–33.


 brief in opposition to the defendant’s motion to dismiss                       Page 30 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 37 of 48 PageID: 904




 there is a “contract,” then any “written provision” to arbitrate in that contract must

 be enforced, subject only to “grounds as exist at law or in equity for the revocation

 of any contract.” 9 U.S.C. § 2. And it is undeniable that the corporate bylaws qualify

 as a “contract” because other provisions in the bylaws (such as those governing sale

 or liquidation of the company) remain binding on shareholders—even though these

 provisions have no more “mutual assent” than an arbitration provision would have.

     Johnson & Johnson tries to invoke the FAA’s savings clause and suggests that

 New Jersey has established “grounds . . . at law or in equity for the revocation of any

 contract.” See J&J Br. (ECF No. 25-1) at 31–33. But nothing in Johnson & Johnson’s

 description of New Jersey law is a ground for the revocation of any contract. See, e.g.,

 Concepcion, 563 U.S. at 339 (“This saving clause permits agreements to arbitrate to

 be invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

 unconscionability’”). A law that prohibits bylaws from covering federal securities-

 law claims, on the ground these claims are ‘external’ to the corporation, is not a

 “ground . . . for the revocation of any contract” because it applies only to a subset of

 contracts in New Jersey, nor is it a “generally applicable contract defense.”

     Johnson & Johnson also suggests that the proposed bylaw cannot be covered by

 the FAA because securities-law disputes do not “arise out of” a corporation’s by-

 laws. See J&J’s Br. at 30–31. This argument is meritless. The FAA requires courts to

 enforce agreements to arbitrate any controversy arising out of any “transaction” that

 is evidenced by the contract or bylaw. See 9 U.S.C. § 2 (“A written provision in any

 . . . contract evidencing a transaction involving commerce to settle by arbitration a

 controversy thereafter arising out of such contract or transaction, or the refusal to


 brief in opposition to the defendant’s motion to dismiss                     Page 31 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 38 of 48 PageID: 905




 perform the whole or any part thereof, or an agreement in writing to submit to arbi-

 tration an existing controversy arising out of such a contract, transaction, or refusal,

 shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or

 in equity for the revocation of any contract.”). In this instance, the predicate “trans-

 action” is the purchase or sale of the corporation’s shares that is claimed to have

 been fraudulently induced, and the bylaws are the “contract” that governs the rela-

 tionship between the corporation and its shareholders that is created on purchase

 and terminated on sale of the securities. The FAA does not require the controversy

 to arise out of the actual contract that includes the agreement to arbitrate.

     Johnson & Johnson’s main argument is that the FAA may preempt only state

 laws that discriminate against arbitration. See J&J Br. (ECF No. 25-1) at 31–33 (“The

 FAA ‘preempts any state rule discriminating on its face against arbitration—for ex-

 ample, a “law prohibit[ing] outright the arbitration of a particular type of claim.”’”

 (quoting Kindred Nursing Centers Limited Partnership v. Clark, 137 S. Ct. 1421, 1426

 (2017) (citation omitted)). But this quote from Kindred is preceded by a more general

 formulation. See Kindred, 137 S. Ct. at 1426 (“A court may invalidate an arbitration

 agreement based on ‘generally applicable contract defenses like fraud or unconscion-

 ability but not on legal rules that that apply only to arbitration or that derive their

 meaning from the fact that an agreement to arbitrate is at issue.’” (quoting Concep-

 cion, 563 U.S. at 339). This more general proposition, based on the actual language

 of the FAA, makes clear that the only basis for invalidating an arbitration contract is

 a general contract defense. The arbitration provisions in neither Kindred nor AT&T




 brief in opposition to the defendant’s motion to dismiss                        Page 32 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 39 of 48 PageID: 906




 Mobility met this test. Nowhere has the Supreme Court said, nor does the FAA pro-

 vide, that a prohibition of an arbitration contract is permissible as long as a wider set

 of contracts, e.g., all bylaw contracts involving "external" claims, are also banned. In

 Concepcion, the Supreme Court invalidated a California rule that prohibited class ar-

 bitration based on a more general policy favoring class-based resolution of disputes.

 It was of no avail to plaintiffs that the prohibition of anti-class dispute resolution was

 cast more broadly than just arbitration—it extended to all forms of litigation. So here

 the ban on bylaw arbitration of federal securities claims cannot be saved by the fact

 that this ban is part of a more general ban of bylaws covering “external” claims.

     It would be a far different matter, perhaps, if a state were to ban use of bylaws to

 resolve disputes between shareholders and corporations that had nothing to do with

 the relationship between shareholders qua shareholders and corporations--such as

 consumer complaints. In that instance, arbitration could still be effected, as it is nor-

 mally done today, through bilateral contracts. But more significantly, a state law that

 forbids bylaws to regulate federal securities-law claims between shareholders and

 management will make it impossible to establish arbitration contracts for federal se-

 curities-law claims. The only effective way for a publicly traded company to establish

 an agreement to arbitrate federal securities-law claims is through the corporate char-

 ter or bylaws, and if state law makes the charter and bylaws unavailable for this pur-

 pose then the state has effectively prohibited arbitration of these claims. So even a

 facially neutral state law would be preempted if it prevents courts from enforcing

 bylaws (or charter provisions) that require arbitration of federal securities-law




 brief in opposition to the defendant’s motion to dismiss                       Page 33 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 40 of 48 PageID: 907




 claims, because it would make it impossible for public corporations to establish ef-

 fective agreements to arbitrate those claims. See Concepcion, 563 U.S. at 341–352.

 IV. The State Attorney General’s Edicts Are Not Entitled
     To Deference
     Johnson & Johnson begins its discussion of state law not by citing a New Jersey

 statute or court decision, but by asking the Court to “respect” and “follow” the

 state Attorney General’s pronouncements. See J&J Br. (ECF No. 25-1) at 13. The

 Attorney General’s views on this matter are not entitled to any weight, and even if

 they were they cannot change the fact that there is nothing in New Jersey law that

 prohibits corporations from adopting shareholder-arbitration bylaws.

     The New Jersey Business Corporation Act is administered not by the Attorney

 General, but by the Division of Taxation in the Department of the Treasury, and the

 Director of the Division—not the Attorney General—is empowered to issue regula-

 tions and guidance on the meaning of the Act. See N.J. Rev. Stat. 14A:13-22 (“The

 Director, Division of Taxation in the Department of Treasury shall administer the

 provisions of this act, adopt regulations necessary or desirable to effectuate its pur-

 poses, prepare instructions for guidance and information and provide for all other

 matters reasonably required for the fair, impartial and practical administration of this

 act.”). The New Jersey judiciary defers only to the Director’s interpretations of the

 Act, not to the views of the Attorney General. See Metromedia, Inc. v. Dir., Div. of

 Taxation, 478 A.2d 742, 749 (N.J. 1984) (“[T]he Director’s expertise, particularly

 when exercised in the specialized and complex area covered by these provisions of




 brief in opposition to the defendant’s motion to dismiss                     Page 34 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 41 of 48 PageID: 908




 the Act, is entitled to great respect by the courts.”); see also New Jersey Guild of Hear-

 ing Aid Dispensers v. Long, 384 A.2d 795, 810 (N.J. 1978) (“[T]he construction of a

 regulatory statute of the expert administrative agency charged with the enforcement of

 that statute is entitled to great weight and is a ‘substantial factor to be considered in

 construing the statute.’” (emphasis added) (citation omitted)).

     More importantly, the state attorney general has no power to enforce the rele-

 vant portions of the New Jersey Business Corporation Act. That is because there are

 no penalties and no liability imposed on corporations that adopt legally unenforcea-

 ble bylaws. The Attorney General observes that other provisions in the New Jersey

 Business Corporation Act empower the Attorney General to pursue penalties against

 non-compliant corporations, see AG’s Br. (ECF No. 35-4 at 19 n.2), but that only

 reinforces the absence of such enforcement mechanisms with respect to N.J. Stat.

 Ann. § 14A:3-1(1)(k) or N.J. Stat. Ann. § 14A:2-9(4). The only entity that can police

 the content of corporate bylaws is the state judiciary, by declining to enforce a bylaw

 that is inconsistent with N.J. Stat. Ann. § 14A:3-1(1)(k) or § 14A:2-9(4).

     The Supreme Court has also made clear that federal courts are not to give con-

 trolling weight to the views of a state attorney general. See Stenberg v. Carhart, 530

 U.S. 914, 940 (2000) (“This Court’s case law makes clear that we are not to give the

 Attorney General’s interpretative views controlling weight.”). That is especially

 true when the state attorney general’s views do not bind the state judiciary. See id.

 (“[O]ur precedent warns against accepting as ‘authoritative’ an Attorney General’s

 interpretation of state law when the Attorney General does not bind the state courts




 brief in opposition to the defendant’s motion to dismiss                       Page 35 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 42 of 48 PageID: 909




 or local law enforcement authorities.” (citation omitted)). The Supreme Court re-

 fused to give any weight to the state attorney general’s interpretation of the partial-

 birth abortion statute in Stenberg, and no different result should obtain when the De-

 partment of the Treasury and not the Attorney General is charged with enforcing

 and interpreting the relevant provisions of the New Jersey Business Corporation Act.

     Finally, an opinion from the Attorney General cannot overcome the language of

 the New Jersey Business Corporation Act, which contains no fewer than four provi-

 sions that authorize the proposed shareholder-arbitration bylaw. See Part I.A, supra;

 Stenberg, 530 U.S. at 942 (refusing to accept a state attorney general’s interpretation

 that “conflicts with the statutory language”). The Attorney General—like Johnson

 & Johnson—is attempting to rewrite the relevant provisions in the name of interpre-
 tation. But the statutory text bears repeating:

       • Section 14A:3-1(1)(k) authorizes bylaws “for the administration and
         regulation of the affairs of the corporation.”

       • Section 14A:2-9(4) authorizes bylaws “relating to the business of the
         corporation.”

       • Section 14A:2-9(4) authorizes bylaws “relating to . . . the conduct of
         [the corporation’s] affairs.”

       • Section 14A:2-9(4) authorizes bylaws “relating to . . . [the corpora-
         tion’s] rights or power or the rights or power of its shareholders, di-
         rectors, officers or employees.”
 The language of each of these provisions unambiguously authorizes the proposed ar-

 bitration bylaw, and no opinion from the state attorney general can change what

 these statutes say. See New Jersey Guild of Hearing Aid Dispensers v. Long, 384 A.2d



 brief in opposition to the defendant’s motion to dismiss                    Page 36 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 43 of 48 PageID: 910




 795, 810 (N.J. 1978) (“[C]ourts remain the ‘final authorities’ on issues of statutory

 construction and are not obliged to ‘rubber stamp’ their approval of the administra-

 tive interpretation.” (citations omitted)); Mayflower Sec. Co. v. Bureau of Sec. in Div.

 of Consumer Affairs of Dep’t of Law & Pub. Safety, 312 A.2d 497, 501 (N.J. 1973) (“An

 appellate tribunal is, however, in no way bound by the agency’s interpretation of a

 statute or its determination of a strictly legal issue.”).

 V.     The Trust’s Proposal Will Not Cause Johnson &
        Johnson To Violate Federal Law
      Section 29(a) of the Securities Exchange Act provides:

        Any condition, stipulation, or provision binding any person to waive
        compliance with any provision of this title or of any rule or regulation
        thereunder, or of any rule of a self-regulatory organization, shall be void.
 15 U.S.C. § 78cc(a) (emphasis added). Johnson & Johnson asserts that the Trust’s

 proposal would “cause” Johnson & Johnson to “violate” this statutory provision.
      An agreement to arbitrate federal securities-law claims does not waive compliance

 with the securities laws. See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

 473 U.S. 614, 628 (1985) (“By agreeing to arbitrate a statutory claim, a party does

 not forgo the substantive rights afforded by the statute; it only submits to their reso-

 lution in an arbitral, rather than a judicial, forum.”). Johnson & Johnson, however,

 invokes Shearson/American Express Inc. v. McMahon, 482 U.S. 220 (1987), and claims

 that courts may enforce an agreement to arbitrate securities-law claims only when

 the arbitration procedures are subject to SEC oversight. See J&J Br. at 35–36.

      This argument was soundly refuted in our previous briefing. See Br. in Support

 of Pl.’s Mot. for Order to Show Cause (ECF No. 8) at 12–13. McMahon enforced an



 brief in opposition to the defendant’s motion to dismiss                       Page 37 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 44 of 48 PageID: 911




 agreement to arbitrate federal securities-law claims, but limited its holding to arbi-

 tration procedures established by entities within the SEC’s regulatory jurisdiction.17

 McMahon limited its holding in this manner because an earlier ruling of the Supreme

 Court, Wilko v. Swan, 346 U.S. 427 (1953), had refused to enforce an agreement to

 arbitrate claims arising under the federal securities laws. Rather than overruling

 Wilko, McMahon distinguished it on the ground that the arbitration procedures in

 McMahon had been specifically approved by the SEC,18 while the arbitration proce-

 dures in Wilko were not subject to SEC oversight.19 Now that the Supreme Court has

 overruled Wilko,20 it no longer matters whether an agreement to arbitrate requires

 procedures that are subject to SEC oversight; federal courts must enforce the agree-

 ment regardless under the terms of the FAA. See Epic Systems Corp. v. Lewis, 138 S.

 Ct. 1612, 1627 (2018) (enforcing an arbitration agreement without regard to whether

 the arbitration procedures are subject to agency oversight).

 17. See Shearson/American Express Inc. v. McMahon, 482 U.S. 220, 234 (1987) (“We
     conclude that where, as in this case, the prescribed [arbitration] procedures are
     subject to the [SEC’s] § 19 authority, an arbitration agreement does not eﬀect a
     waiver of the protections of the Act.”).
 18. See McMahon, 482 U.S. at 234 (“[T]he SEC has specifically approved the arbitra-
     tion procedures of the New York Stock Exchange, the American Stock Exchange,
     and the NASD, the organizations mentioned in the arbitration agreement at issue
     in this case.”).
 19. See McMahon, 482 U.S. at 233 (“Even if Wilko’ s assumptions regarding arbitra-
     tion were valid at the time Wilko was decided, most certainly they do not hold
     true today for arbitration procedures subject to the SEC’s oversight authority.”).
 20.See Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477 (1989).
     See id. at 484 (“Wilko was incorrectly decided and is inconsistent with the pre-
     vailing uniform construction of other federal statutes governing arbitration agree-
     ments in the setting of business transactions.”).


 brief in opposition to the defendant’s motion to dismiss                    Page 38 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 45 of 48 PageID: 912




     Johnson & Johnson also contends that it would “violate” federal law if it adopted

 a bylaw that waives a shareholder’s right to seek judicial vacatur of an arbitration

 award. See J&J Br. at 36–37. But nothing in the Federal Arbitration Act purports to

 prevent parties to a contract from waiving their rights to seek judicial vacatur under

 9 U.S.C. § 10, and even constitutional rights to judicial review can be waived in ex-

 change for something that is valued more highly. See, e.g., Frank H. Easterbrook, Plea

 Bargaining as Compromise, 101 Yale L.J. 1969 (1992). A single decision from the

 Ninth Circuit that refused to enforce a waiver of 9 U.S.C. § 10 does not establish that

 Johnson & Johnson would “violate” the law by adopting the Trust’s proposal, as

 rulings from the Ninth Circuit have no legal effect in New Jersey. And in all events,

 In re Wal-Mart Wage & Hour Employment Practices Litigation, 737 F.3d 1262, 1268

 (9th Cir. 2013), at most shows that federal law might render the waiver of judicial

 review unenforceable; that does not show that Johnson & Johnson would violate fed-

 eral law by adding the proposal to its bylaws, even if a portion of the proposed bylaw

 turns out to be unenforceable in court. One does not “violate” the law by adopting

 a corporate bylaw that includes a judicially unenforceable provision.21 The conse-

 quence is simply that courts will decline to enforce the prohibition on judicial review;

 neither federal law nor the law of New Jersey will impose penalties or liability upon
 corporations that adopt such a bylaw.


 21. Federal law—like the law of New Jersey—does not prohibit the act of entering
     into a legally unenforceable contract, and it does not prohibit the act of adopting
     a legally unenforceable corporate bylaw. Nor does federal law impose penalties or
     liability upon corporations that adopt bylaws that turn out to be unenforceable in
     court.


 brief in opposition to the defendant’s motion to dismiss                     Page 39 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 46 of 48 PageID: 913



 VI. The Trust Has Standing
     The trust owns the shares of Johnson & Johnson, which makes it the real party

 in interest and the proper plaintiff under the rules of civil procedure. See Fed. R. Civ.

 P. 17(a) (“An action must be prosecuted in the name of the real party in interest.”).

 Johnson & Johnson denies that the trust is the real party in interest, but it never iden-

 tifies who the real party in interest might be, nor does it explain how some other

 person or entity could qualify as the real party in interest when the trust owns the

 shares in the company.

     Johnson & Johnson also contends that the trust lacks capacity to sue in its own

 name, but the trust’s capacity to sue is determined “by the law of the state where

 the court is located.” Fed. R. Civ. P. 17(b)(3). Johnson & Johnson’s reliance on Mas-

 sachusetts cases is irrelevant to this question, and it cites nothing from New Jersey

 that rejects the trust’s capacity to sue. Finally, even if Johnson & Johnson could show

 that the trust is an improper plaintiff, that is not a basis for dismissal. See Fed. R. Civ.

 P. 17(c) (“The court may not dismiss an action for failure to prosecute in the name

 of the real party in interest until, after an objection, a reasonable time has been al-
 lowed for the real party in interest to ratify, join, or be substituted into the action.”).

                                    CONCLUSION
     The motion to dismiss should be denied.




 brief in opposition to the defendant’s motion to dismiss                        Page 40 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 47 of 48 PageID: 914



                                              Respectfully submitted.

                                               /s/ Walter S. Zimolong
  Jonathan F. Mitchell *                      Walter S. Zimolong
  Mitchell Law PLLC                           Zimolong LLC
  111 Congress Avenue, Suite 400              P.O. Box 552
  Austin, Texas 78701                         Villanova, PA 19085
  (512) 686-3940 (phone)                      (215) 665-0842
  (512) 686-3941 (fax)                        wally@zimolonglaw.com
  jonathan@mitchell.law

  Hal S. Scott*
  Harvard Law School
  1557 Massachusetts Avenue
  Cambridge, Massachusetts 02138
  (617) 495-4590
  hscott@law.harvard.edu

  * admitted pro hac vice

  Dated: July 8, 2019                         Counsel for Plaintiff




 brief in opposition to the defendant’s motion to dismiss               Page 41 of 42
Case 3:19-cv-08828-MAS-LHG Document 39 Filed 07/08/19 Page 48 of 48 PageID: 915



                        CERTIFICATE OF SERVICE
     I certify that on July 8, 2019, I served this document by CM/ECF upon:

 Andrew Muscato
 Skadden, Arps, Slate, Meagher & Flom LLP
 Four Times Square
 New York, New York 10036
 (212) 735-3000 (phone)
 (212) 735-2000 (fax)
 andrew.muscato@skadden.com

 Counsel for the Defendant




                                        /s/ Walter S. Zimolong
                                        Walter S. Zimolong
                                        Counsel for Plaintiff




 brief in opposition to the defendant’s motion to dismiss               Page 42 of 42
